Wright, J.
To constitute possession with intent to pass, it is not necessary that the prisoner shall have the counterfeited coin in his hands, in his pocket, nor on his person. But if, in the language of the charge of the court to the jury in this case', “it was in the county where the accused put it for safe keeping, and if he keeps the secret of the place where the coin has been deposited and has the control of the coin and can take it into his actual possession at his pleasure, then this is a having in possession within the meaning of the law.” If the coin was within the power of the prisoner, in such a sense that he could and did command its *246use, the possession was as complete within the meaning of the statute, as if it had been actual.
Judgment affirmed.